DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/612,965 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of Application No. 16/612,965 describes a film comprising, in particular, a light-emitting semiconductor fine particle (1); a silazane or modified product thereof (2); and a polymerizable compound or polymer (4).  Claim 2, which depends on claim 1, further describes the light-emitting semiconductor fine particle (1) as having a perovskite type crystal structure analogous to the perovskite compound described in claim 1 of the present application.  Therefore, claim 2 of Application No. 16/612,965 teaches the light-emitting composition of claim 1 of the present application, which comprises a perovskite compound (1) and a silazane or modified product thereof (2).  Also, claim 2 of Application No. 16/612,965 teaches claim 3 of the present application, which further describes the light-emitting composition of claim 1 as comprising: at least one selected from the group consisting of a solvent (3) and a polymerizable
compound or polymer (4).

6.	Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/632,942 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of Application No. 16/632,942 describes a composition having a light-emitting property comprising, in particular, a perovskite compound analogous to the perovskite compound described in claim 1 of the present application.  Claim 18 of Application No. 16/632,942 is dependent on claim 1 and states that the composition further comprises a polysilazane or a modified product thereof.  Therefore, claim 18 of Application No. 16/632,942 teaches the light-emitting composition of claim 1 of the present application, which comprises a perovskite compound (1) and a silazane or modified product thereof (2).  Also, claim 18 of Application No. 16/632,942 teaches claim 2 of the present application, which further describes the light-emitting composition of claim 1 wherein the silazane or modified product thereof (2) comprises a polysilazane or a modified product thereof.

7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/959,526
 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of Application No. 16/959,526 describes a composition comprising, in particular, a perovskite compound analogous to the perovskite compound described in claim 1 of the present application and a silazane or a modified product thereof.  Claim 5 of Application No. 16/959,526 is dependent on claim 1 and describes a light emitting device comprising the composition of claim 1.  Therefore, claim 5 of Application No. 16/959,526 teaches the light-emitting composition of claim 1 of the present application, which comprises a perovskite compound (1) and a silazane or modified product thereof (2).  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luchinger et al. (US 2017/0369776 – hereinafter “Luchinger”).

	Per claim 1, Luchinger teaches a light-emitting composition comprising:
a perovskite compound (1) comprising a metal ion, a monovalent cation positioned at each vertex of a hexahedron having the metal ion at the center in a perovskite type crystal structure, at least one anion selected from the group consisting of a halide ion and a thiocyanate ion, the anion being positioned at each vertex of an octahedron having the metal ion at the center in the perovskite type crystal structure (A luminescent component 4 comprises an encapsulation 3 and a plurality of elements within the encapsulation 3 (Fig. 1; ¶106-107)).  For example, a second element includes a crystal possessing a perovskite structure comprising a metal ion (PB +2), a monovalent cation (CS +1), and a halide anion (CL -1) (Fig. 1; ¶31-43 and 109)); and 
a silazane or modified product thereof (2) (A polymer of the element may be polysilazane (¶122)).

Per claim 2, Luchinger teaches the composition according to claim 1, wherein the silazane or modified product thereof (2) comprises a polysilazane or a modified product thereof (¶122).

Per claim 3, Luchinger teaches the composition according to claim 1, further comprising: at least one selected from the group consisting of a solvent (3) and a polymerizable compound or polymer (4) (The encapsulation 3 may be a polymer (¶122)).

Per claim 4, Luchinger teaches the composition according to claim 1, further comprising: at least one compound or ion (5) selected from the group consisting of ammonia, an amine, a carboxylic acid, and salts and ions thereof (An amine is provided (¶95)).

Per claim 5, Luchinger teaches a light-emitting composition comprising:
a perovskite compound (1) comprising a metal ion, a monovalent cation positioned at each vertex of a hexahedron having the metal ion at the center in a perovskite type crystal structure, at least one anion selected from the group consisting of a halide ion and a thiocyanate ion, the anion being positioned at each vertex of an octahedron having the metal ion at the center in the perovskite type crystal structure (A luminescent component 4 comprises an encapsulation 3 and a plurality of elements within the encapsulation 3 (Fig. 1; ¶106-107)).  For example, a second element includes a crystal possessing a perovskite structure comprising a metal ion (PB +2), a monovalent cation (CS +1), and a halide anion (CL -1) (Fig. 1; ¶31-43 and 109));
a silazane or modified product thereof (2) (A polymer of the element may be polysilazane (¶122)); and
a polymer (4') (The encapsulation 3 may be a polymer (¶122)),
wherein a total content ratio of the perovskite compound (1), the silazane or modified product thereof (2), and the polymer (4') is 90% by mass or greater with respect to the total mass of the composition (The encapsulation 3 and the crystal and silazane polymer of the element have a mass percentage that is greater than 90% of the total mass of the composition).

Per claim 6, Luchinger teaches the composition according to claim 5, further comprising: at least one compound or ion (5) selected from the group consisting of ammonia, an amine, a carboxylic acid, and salts and ions thereof (An amine is provided (¶95)).

Per claim 7, Luchinger teaches a film which is formed of the composition according to claim 5 (¶106).

Per claim 8, Luchinger teaches a laminated structure comprising: the film according to claim 7 (¶84 and 127).

Per claim 9, Luchinger teaches a light-emitting device comprising: the laminated structure according to claim 8 (¶84 and 127).

Per claim 10, Luchinger teaches a display comprising: the laminated structure according to claim 8 (¶84 and 127).

Per claim 11, Luchinger teaches a method for producing the light-emitting composition of claim 1, comprising: dispersing the perovskite compound (1) in a solvent (3) to obtain a dispersion liquid; and mixing the dispersion liquid with a silazane or modified product thereof (2) (A solution includes the perovskite compound and the polymer of the element (¶116)).

Per claim 12, Luchinger teaches a method for producing the composition of claim 5, comprising: dispersing the perovskite compound (1) in a solvent (3) to obtain a dispersion liquid; mixing the dispersion liquid with a polymerizable compound or polymer (4) to obtain a mixed solution; and mixing the mixed solution with a silazane or modified product (2) (A solution includes the perovskite compound and the polymer of the element (¶116).  Said solution is further processed and incorporated in the encapsulation 3 (¶118)).

Per claim 13, Luchinger teaches a method for producing a composition, comprising:
a step of dispersing a perovskite compound (1) which includes constituent components A, B, and X in a solvent (3) to obtain a dispersion liquid; a step of mixing the dispersion liquid with a silazane (2') to obtain a mixed solution (A solution includes the perovskite compound and the polymer of the element (¶116));
a step of performing a modification treatment on the mixed solution to obtain a mixed solution containing a modified product of silazane; and a step of mixing the mixed solution containing the modified product of silazane with a polymerizable compound or polymer (4) (Said solution is further processed and incorporated in the encapsulation 3 (¶118)): 
wherein the constituent component A indicates a component positioned at each vertex of a hexahedron having the constituent component Bat the center in a perovskite type crystal structure and is a monovalent cation, the constituent component X indicates a component positioned at each vertex of an octahedron having the constituent component Bat the center in the perovskite type crystal structure and is at least one anion selected from the group consisting of a halide ion and a thiocyanate ion, and the constituent component B indicates a component positioned at the centers of the hexahedron where the constituent component A is disposed at each vertex and the octahedron where the constituent component X is disposed at each vertex in the perovskite type crystal structure and is a metal ion (A luminescent component 4 comprises an encapsulation 3 and a plurality of elements within the encapsulation 3 (Fig. 1; ¶106-107)).  For example, a second element includes a crystal possessing a perovskite structure comprising a metal ion (PB +2), a monovalent cation (CS +1), and a halide anion (CL -1) (Fig. 1; ¶31-43 and 109)).

Per claim 14, Luchinger teaches the light-emitting composition according to claim 1, wherein the metal ion comprises one or more metal ions selected from the group consisting of lead and tin (Lead is provided as the metal ion (¶33)).

Per claim 16, Luchinger teaches the composition according to claim 5, wherein the metal ion comprises one or more metal ions selected from the group consisting of lead and tin (Lead is provided as the metal ion (¶33)).

Per claim 18, Luchinger teaches the light-emitting composition according to claim 1, wherein the monovalent cation comprises at least one ion selected from the group consisting of a cesium ion, an organic ammonium ion, and an amidinium ion (Cesium is provided as the monovalent cation (¶32)).

Per claim 19, Luchinger teaches the light-emitting composition according to claim 1, wherein the anion comprises the halide ion (Chlorine may be provided as the anion (¶34)).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being obvious in view of Luchinger and Hayakawa et al. (US 2017/0278640 – hereinafter “Hayakawa”).

Per claim 15, Luchinger teaches the light-emitting composition according to claim 1, further comprising: a polymerizable compound or polymer and at least one compound selected from the group consisting of ammonia, an amine, a carboxylic acid, and salts or ions thereof ((An amine is provided (¶95) and the encapsulation 3 may be an acrylate polymer (¶65)).  However, Luchinger is silent on the composition wherein the polymerizable compound or polymer is acrylic acid ester, methacrylic acid ester, or an acrylic resin.
In contrast, Hayakawa teaches a solar cell comprising a perovskite compound and an encapsulation material wherein the encapsulation material may be an acrylic resin (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of the Luchinger such that encapsulation 3 is an acrylic resin.  One of ordinary skill would make such a modification for the purpose of improving the durability of the composition (Hayakawa; ¶19).

Per claim 17, Luchinger does not explicitly teach the composition according to claim 5, wherein the polymer comprises an acrylic resin (The encapsulation 3 may be an acrylate polymer (¶65)).
In contrast, Hayakawa teaches a solar cell comprising a perovskite compound and an encapsulation material wherein the encapsulation material may be an acrylic resin (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of the Luchinger such that encapsulation 3 is an acrylic resin.  One of ordinary skill would make such a modification for the purpose of improving the durability of the composition (Hayakawa; ¶19).


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852